Citation Nr: 1713518	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  14-09 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty from October 1971 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board acknowledges that the Veteran was previously represented by attorney Robert V. Chisholm.  However, in December 2016, the attorney submitted a motion to withdraw as counsel.  The Veteran was provided an opportunity to respond to the motion, but to date no response has been received.  In March 2016, the Board determined that the criteria of 38 C.F.R. § 20.608 (2016) had been met, and the motion to withdraw as counsel was granted.  Accordingly, the Board recognizes that the Veteran is proceeding as pro se in this appeal.

The Board also notes that the Veteran filed a notice of disagreement with respect to a June 2015 rating decision denying service connection for bronchitis, fatigue, sinusitis, left ankle disability, low back disability, left shoulder disability, eczema, left knee disability, epistaxis, right lower extremity radiculopathy, dermatitis, tinnitus, right elbow disability, vertigo, right shoulder disability, and conjunctivitis and an increased initial rating for residuals of chalazion removal of the right lower eye lid.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction is still taking action on these issues.  As such, the Board will not accept jurisdiction over these matters at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1. In an unappealed April 2010 rating decision, the RO denied service connection for an acquired psychiatric disorder, characterized as PTSD.

2.  The evidence received since the April 2010 rating decision relates to an unestablished fact necessary to substantiate the service-connection claim for acquired psychiatric disorder, to include PTSD.

3.  An acquired psychiatric disorder, variously diagnosed as major depressive disorder, PTSD, and anxiety disorder, had its onset in service.


CONCLUSIONS OF LAW

1. The April 2010 rating decision denying reopening the service-connection claim for an acquired psychiatric disorder, characterized as PTSD, is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  As new and material evidence has been received, the service-connection claim for acquired psychiatric disorder, to include PTSD, is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for an acquired psychiatric disorder, variously diagnosed as major depressive disorder, PTSD, and anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) defined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the favorable disposition of the Veteran's request to reopen, as well as the claim for service connection on the merits, the Board finds that all notification and development actions needed to fairly adjudicate the claims have been accomplished.

II.  Request to Reopen

The Veteran is seeking to reopen the previously denied service-connection claim for an acquired psychiatric disorder, characterized as PTSD.

In an April 2010 rating decision, the RO denied service connection for PTSD.  The RO noted that the Veteran's service treatment records did not show complaints, diagnosis or treatment for a psychiatric disorder, to include PTSD.  While post service statements from Dr. D. and counselor H. M. showed diagnosis of PTSD, there was no credible supporting evidence of an in-service stressor sufficient to grant service connection.    

At the time of the prior final denial, the evidence of record consisted of the Veteran's service treatment records and personnel records, statements from the Veteran regarding his stressful in-service events, including handling of dead bodies, and statements from Dr. D. and counselor H. M. indicating that the Veteran had been diagnosed with PTSD.

The Veteran did not appeal this decision and new and material evidence was not received within the one-year appeal period following the decision. Thus, the April 2010 decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The newly-received evidence includes a December 2013 VA QTC examination and an addendum opinion dated in June 2014.  These reports reflect that the Veteran was diagnosed with depressive disorder and anxiety disorder.  The June 2014 opinion report related the onset Veteran's depressive disorder to his combat activity during service.  Additional VA treatment records note diagnoses of PTSD and depressive disorder, which the Veteran related to his in-service experiences.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the April 2014 final denial of the claim for service connection.  It is also not duplicative or cumulative of evidence previously of record.  In particular, the VA examination and addendum report provides a potential nexus to an acquired psychiatric disorder to service-an unestablished fact necessary to substantiate the claim. The evidence is new, material and serves to reopen the claim. 

Under these circumstances, the Board concludes that the criteria for reopening the service-connection claim are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes psychoses.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and psychoses are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  

The Veteran's service treatment records do not reflect diagnosis or treatment of a psychiatric disorder.  While he was found to be normal from a psychiatric standpoint on retirement examination in June 1993, the Veteran did endorse depression or excessive worry on report of medical history at that time.  A notation on this report reflects that the Veteran was "constantly depressed due to stress."  It was also noted that he had not been treated.

Personnel records indicate that the Veteran served in Saudi Arabia from October 1990 to April 1991.  His duty assignment was in food service management.

Following the Veteran's discharge from service, a December 1997 neuropsychiatric report reflects that the Veteran worked with the 34th Medevac Unit in Saudi Arabia in 1990 and 1991, to retrieve wounded soldiers.  The Veteran endorsed memory and concentration difficulties since his return from the Persian Gulf.  The neuropsychologist diagnosed cognitive disorder not otherwise specified.

In a January 2009 stressor statement, the Veteran reported that he was deployed with the 34th Medical Battalion.  While he was a food service manager, he was on detail to collect the sick and the wounded, as well as dead bodies.  He reported that he saw the decapitated bodies of soldiers.  He had to physically load bodies onto medevacs.

A January 2009 statement from counselor H. M. reflects that the Veteran had reported that, since returning from the Persian Gulf, he had difficulty falling and staying asleep, recurring nightmares, and flashbacks, and avoided crowds wherever he could.  He isolated and had problems with anger and depression.  He noted that all of these symptoms met the criteria for diagnosis of PTSD.

Mental status examination revealed that he had some memory loss.  He was very cautious with some paranoid ideation and avoided people whenever possible.  His judgment was impaired.  He had a flat affect and avoided direct eye contact when talking to the interviewer.  A diagnosis of PTSD was indicated.

A February 2009 report from private physician Dr. D. reflects that the Veteran was first seen by him in February 2007.  He noted that the Veteran's PTSD symptoms included recurring nightmares of Desert Shield, flashbacks several times a week, isolation, problems with anger and depression, paranoid ideations, and some memory loss.  A diagnosis of PTSD was assigned.

In a December 2011 statement, W.W. wrote that he was the Command Sergeant Major of the 34th Medical Battalion.  He indicated that one of his duties was to recommend select soldiers for duty assignments.  He indicated that the Veteran was attached to the office to distribute food products.  During cease fire the battlefield had to be cleared of the dead, and this was done in short order and any and all personnel were subject to be assigned any duty necessary to accomplish the mission.

A March 2012 VA mental health note reflects that the Veteran was referred with a provisional diagnosis of PTSD.  The Veteran reported that he had a traumatic encounter with a major in service who was racist and threatened him at pistol point.  He reported that he got lost on his own in the desert more than once.  The examiner noted that the Veteran's story appeared internally consistent, though he appeared to embellish.  After mental status examination, the examiner diagnosed PTSD and depressive disorder not otherwise specified.

Continued VA treatment records reflect diagnoses of PTSD and depressive disorder.

On VA QTC examination in December 2013, the Veteran reported combat duty in the Persian Gulf for one year.  He stated that he had been relieved from a duty a few times when he came back because of memory problems and inability to keep up with responsibilities.  He endorsed onset of psychiatric symptoms on his returned from the Gulf War.  Symptoms included flashbacks, nightmares, anxiety, exaggerated startle response, irritability, anger, memory problems, avoiding others, lack of interest in activities, depressed mood, social isolation, history of frequent suicidal thoughts, and frequent crying spells.

The Veteran reported that he had been in treatment for his mental health since 2008, and saw a psychiatrist once every six months as well as a private group and individual counseling every month.

The Veteran related that he was involved in combat activities in service.  He reported that he was exposed to dead, decomposed bodies, and bodies burned beyond recognition.  He had to clean and remove the bodies and load them onto helicopter, including during "live-fire."  The examiner indicated that this stressor was adequate to support a diagnosis of PTSD and was related to the Veteran's fear of hostile military or terrorist activity.

After interview and mental status examination, the examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for diagnosis of PTSD under the DSM-IV criteria; however, she diagnosed anxiety disorder and depressive disorder, not otherwise specified, as well as alcohol abuse, in full remission.

In so finding, the examiner noted that she had reviewed the Veteran's prior diagnosis of PTSD; however, these reports were vague in describing symptoms and descriptions were brief.  There were no other records specifying trauma symptoms available for verification of the nature, intensity, and severity of his symptoms or history of treatment.  On examination, the Veteran was vague in his symptoms report which made it difficult to confirm a PTSD diagnosis.  For example, when asked about specific symptoms, he readily acknowledged experiencing almost all symptoms.  However, he was unable to be specific in his description of his symptoms despite great effort to explore the details of his symptoms.  Moreover, he appeared to "throw out" every possibility of what he thought constituted an in-service stressor as if trying to convince the examiner of his traumatic experiences.  Also, the examiner noted that the Veteran's symptoms could be encompassed in other diagnoses, such as depression, and he had difficulty articulating avoidance symptoms.

In a June 2014 addendum opinion, the reviewing psychiatrist noted that she reviewed the claims file, including post-service medical records.  She found the claimed depressive disorder at least as likely as not was incurred in or caused by service.  In so finding, she noted that the Veteran's depressive disorder was a result of combat activity during his deployments, and based on his self-reported history, the onset of depression occurred as a result of war experiences.

A December 2016 VA psychiatry note reflects that the Veteran was seen for follow-up treatment for PTSD and depression.  After interview and mental status examination, an assessment of PTSD and major depressive disorder was noted.

In this case, the record reflects post-service psychiatric diagnoses of PTSD, major depressive disorder, and anxiety disorder.  

The Board notes that there is conflicting evidence as to whether the Veteran meets the criteria for diagnosis of PTSD.  While the VA examiner determined that the Veteran's symptoms and stressors were not sufficient to meet the diagnosis, VA treatment records as well as the 2009 statements from a private physician and counselor note diagnosis of PTSD.  In this case, the Board finds the evidence to be in relative equipoise as to whether a diagnosis of PTSD is warranted.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that a diagnosis of PTSD is applicable.

In addition, the Veteran relayed symptoms of depression while in service. The 2014 VA examiner opined that the Veteran's major depression had its onset in service at least as likely as not was incurred in or caused by service. There is no contrary opinion of record.

Moreover, the private counselor also placed the onset of PTSD during service following the Veteran's return from the Persian Gulf.  There is no opinion to the contrary.   Given the Veteran's personnel records and statement from the commander regarding the nature of Veteran's service duties, the Board finds that the claimed stressor of handling dead and wounded bodies is consistent with the circumstances and conditions of his service.  Accordingly his lay testimony alone establishes the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

In sum, the record reflects onset of psychiatric symptoms in service, post-service diagnoses of PTSD, major depressive disorder and anxiety disorder, and opinions placing the onset of these psychiatric disorders in service, with a PTSD stressor consistent with the Veteran's service.  For the foregoing reasons the Board finds that service connection is warranted for an acquired psychiatric disorder, variously diagnosed as major depressive disorder, PTSD, and anxiety disorder.


ORDER

The service-connection claim for acquired psychiatric disorder, characterized as PTSD, is reopened.

Service connection for an acquired psychiatric disorder, variously diagnosed as major depressive disorder, PTSD, and anxiety disorder, is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


